Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502, 502.03.
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
         Information Disclosure Statement
The information disclosure statement filed 03/01/2022 has been fully considered and is attached hereto.   
     Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the Claims.  Therefore, the “the first and second inner conductive layers being electrically connected to the first outer conductive layer by way of vias” in Claim 6 must be shown or the feature canceled from the Claim.  No new matter should be entered.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended”. If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 7 and 11 are objected to because of the following lack of antecedent bases and unintelligible content informalities: 
● In Claims 1 and 11, Line 10, “the first surface” should be changed to read - - a first surface - -.
● In Claims 1 and 11, Line 11, “the second surface” should be changed to read - - a second surface - -.
● In Claim 7, Line 3, “at least one semiconductor chips” should be changed to read - - at least one semiconductor chip - -.
Appropriate correction is required.          

                                                             
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless - (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-4, 9-14 and 19-20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Grassmann et al (US 2018/0082925). 
	Regarding Claim 1, Grassmann (In Fig 1) Discloses a circuit board (100), comprising:
 an electrically insulating part (104/112) and an electrically conductive part (114/116/118); 
at least one semiconductor chip (102) embedded into the electrically insulating part (104) in a part of the circuit board (100), (Fig 1); and 
a cooling area (154/154) above and below the at least one semiconductor chip (102), (Fig 1), 
wherein the electrically conductive part (114/116/118) comprises a first outer conductive layer (114) on the first surface (upper surface of 100), (Fig 1), a second outer conductive layer (114) on the second surface (lower surface of 100), and a first inner conductive layer (116) which is electrically connected to the semiconductor chip (102), (¶ 79, II. 11-21), (Fig 1), 
wherein the first inner conductive layer (116) is electrically insulated from the first outer conductive layer (114) and from the second outer conductive layer (114) by the electrically insulating part (104/112) in the cooling area (154/154), (Fig 1), or is electrically connected to the first outer conductive layer outside the cooling area.
Regarding Claim 2, Grassmann discloses the limitations of Claim 1, however Grassmann (In Fig 1) further discloses wherein the electrically conductive part (114/116/118) comprises a second inner conductive layer (116) which is electrically connected to the semiconductor chip (102), (¶ 79, II. 11-21), (Fig 1).
Regarding Claim 3, Grassmann discloses the limitations of Claim 2, however Grassmann (In Fig 1) further discloses wherein the second inner conductive layer (116) is electrically insulated from the first outer conductive layer (114) and from the second outer conductive layer (114) by the electrically insulating part (104/112) in the cooling area (154/154), (Fig 1) or is electrically connected to the first outer conductive layer outside the cooling area.
Regarding Claim 4, Grassmann discloses the limitations of Claim 2, however Grassmann (In Fig 1) further discloses wherein the at least one semiconductor chip (102) is embedded into the electrically insulating part (104/112) between the first inner conductive layer (116) and the second inner conductive layer (116) and is electrically contacted at opposite sides of the at least one semiconductor chip (102), (¶ 79, II. 11-21), (Fig 1).
Regarding Claim 9, Grassmann discloses the limitations of Claim 1, however Grassmann (In Fig 1) further discloses wherein the first outer conductive layer (114) is formed at the first surface in an entire part (part of 100 where 104 is disposed on) of the circuit board (100), and wherein the second outer conductive layer (114) is formed at the second surface in the entire part (part of 100 where 104 is disposed on) of the circuit board (100), (Fig 1).
Regarding Claim 10, Grassmann discloses the limitations of Claim 9, however Grassmann (In Fig 1) further discloses wherein the circuit board (100) further comprising an anti-corrosion protective structure (106), (¶ 13, II. 1-3, ¶ 14, II. 1-2) on the first outer conductive layer (114) and on the second outer conductive layer (114) in the part of the circuit board (100), (¶ 85, II. 1-7), (Fig 1).
Regarding Claim 11, Grassmann (In Fig 1) Discloses an assembly (150), comprising: 
a circuit board (100); and 
a chip cooling housing (housing formed by 152/152, accommodating 100), (Fig 1) secured to the circuit board (100), 
wherein the circuit board (100) comprises an electrically insulating part (104/112) and an electrically conductive part (114/116/118), at least one semiconductor chip (102) embedded into the electrically insulating part (104) in a part of the circuit board (100), (Fig 1), and a cooling area (154/154) above and below the at least one semiconductor chip (102), (Fig 1), 
wherein the electrically conductive part (114/116/118) comprises a first outer conductive layer (114) on the first surface, a second outer conductive layer (114) on the second surface, and a first inner conductive layer (116) which is electrically connected to the semiconductor chip (102), (¶ 79, II. 11-21), (Fig 1), 
wherein the first inner conductive layer (116) is electrically insulated from the first outer conductive layer (114) and from the second outer conductive layer (114) by the electrically insulating part (104/112) in the cooling area (154/154), (Fig 1), or is electrically connected to the first outer conductive layer outside the cooling area.
Regarding Claim 12, Grassmann discloses the limitations of Claim 11, however Grassmann (In Fig 1) further discloses wherein the electrically conductive part (114/116/118) comprises a second inner conductive layer (116) which is electrically connected to the semiconductor chip (102), (¶ 79, II. 11-21), (Fig 1).
Regarding Claim 13, Grassmann discloses the limitations of Claim 12, however Grassmann (In Fig 1) further discloses wherein the second inner conductive layer (116) is electrically insulated from the first outer conductive layer (114) and from the second outer conductive layer (114) by the electrically insulating part (104/112) in the cooling area (154/154), (Fig 1) or is electrically connected to the first outer conductive layer outside the cooling area.
Regarding Claim 14, Grassmann discloses the limitations of Claim 12, however Grassmann (In Fig 1) further discloses wherein the at least one semiconductor chip (102) is embedded into the electrically insulating part (104/112) between the first inner conductive layer (116) and the second inner conductive layer (116) and is electrically contacted at opposite sides of the at least one semiconductor chip (102), (¶ 79, II. 11-21), (Fig 1).
Regarding Claim 19, Grassmann discloses the limitations of Claim 11, however Grassmann (In Fig 1) further discloses wherein the first outer conductive layer (114) is formed at the first surface in an entire part (part of 100 where 104 is disposed on) of the circuit board (100), and wherein the second outer conductive layer (114) is formed at the second surface in the entire part (part of 100 where 104 is disposed on) of the circuit board (100), (Fig 1).
Regarding Claim 20, Grassmann discloses the limitations of Claim 19, however Grassmann (In Fig 1) further discloses wherein the assembly (150) further comprising an anti-corrosion protective structure (106), (¶ 13, II. 1-3, ¶ 14, II. 1-2) on the first outer conductive layer (114) and on the second outer conductive layer (114) in the part of the circuit board (100), (¶ 85, II. 1-7), (Fig 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 5-7 and 15-17 are rejected under 35 U.S.C. § 103 as being unpatentable over Grassmann in view of Lai et al (US 2017/0347458).
Regarding Claim 5, Grassmann discloses the limitations of Claim 4, however Grassmann does not discloses wherein a first load terminal of the at least one semiconductor chip is electrically connected to the first inner conductive layer by way of first vias and a second load terminal of the at least one semiconductor chip is electrically connected to the second inner conductive layer by way of second vias.
Instead Lai (In Fig 1) teaches wherein a first load terminal (110) of the at least one semiconductor chip (11) is electrically connected to the first inner conductive layer (12) by way of first vias (103) and a second load terminal (110) of the at least one semiconductor chip (11) is electrically connected to the second inner conductive layer (13) by way of second vias (104), (Fig 1).
	It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Grassmann with Lai with a first load terminal of the semiconductor chip being electrically connected to the first inner conductive layer by way of the first vias, and a second load terminal of the semiconductor chip being electrically connected to the second inner conductive layer by way of second vias to benefit from providing an embedded package structure with reduced overall thickness suitable for ultra-thin electronic products (Lai, ¶ 5, II. 1-7).
Regarding Claim 6, Grassmann discloses the limitations of Claim 2, however Grassmann does not discloses wherein the first and second inner conductive layers (12) are electrically connected to the first outer conductive layer by way of vias.
Instead Lai (In Fig 1) teaches wherein the first (12) and second (13) inner conductive layers are electrically connected to the first outer conductive layer (18) by way of vias (105), (Fig 1).
	It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Grassmann with Lai with the first and second inner conductive layers being electrically connected to the first outer conductive layer by way of vias to benefit from providing an embedded package structure with reduced overall thickness suitable for ultra-thin electronic products (Lai, ¶ 5, II. 1-7).
Regarding Claim 7, Grassmann discloses the limitations of Claim 2, however Grassmann does not discloses wherein the first and second inner conductive layers provide electrical driving of the at least one semiconductor chips.
Instead Lai (In Fig 1) teaches wherein the first (12) and second inner (13) conductive layers provide electrical driving of the at least one semiconductor chips (11), (¶ 24, II. 1-16), (Fig 1).
	It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Grassmann with Lai with the first and second inner conductive layers providing electrical driving for the semiconductor chips to benefit from providing an embedded package structure with reduced overall thickness suitable for ultra-thin electronic products (Lai, ¶ 5, II. 1-7).
Regarding Claim 15, Grassmann discloses the limitations of Claim 14, however Grassmann does not discloses wherein a first load terminal of the at least one semiconductor chip is electrically connected to the first inner conductive layer by way of first vias and a second load terminal of the at least one semiconductor chip is electrically connected to the second inner conductive layer by way of second vias.
Instead Lai (In Fig 1) teaches wherein a first load terminal (110) of the at least one semiconductor chip (11) is electrically connected to the first inner conductive layer (12) by way of first vias (103) and a second load terminal (110) of the at least one semiconductor chip (11) is electrically connected to the second inner conductive layer (13) by way of second vias (104), (Fig 1).
	It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Grassmann with Lai with a first load terminal of the semiconductor chip being electrically connected to the first inner conductive layer by way of the first vias, and a second load terminal of the semiconductor chip being electrically connected to the second inner conductive layer by way of second vias to benefit from providing an embedded package structure with reduced overall thickness suitable for ultra-thin electronic products (Lai, ¶ 5, II. 1-7).
Regarding Claim 16, Grassmann discloses the limitations of Claim 12, however Grassmann does not discloses wherein the first and second inner conductive layers (12) are electrically connected to the first outer conductive layer by way of vias.
Instead Lai (In Fig 1) teaches wherein the first (12) and second (13) inner conductive layers are electrically connected to the first outer conductive layer (18) by way of vias (105), (Fig 1).
	It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Grassmann with Lai with the first and second inner conductive layers being electrically connected to the first outer conductive layer by way of vias to benefit from providing an embedded package structure with reduced overall thickness suitable for ultra-thin electronic products (Lai, ¶ 5, II. 1-7).
Regarding Claim 17, Grassmann discloses the limitations of Claim 12, however Grassmann does not discloses wherein the first and second inner conductive layers provide electrical driving of the at least one semiconductor chips.
Instead Lai (In Fig 1) teaches wherein the first (12) and second inner (13) conductive layers provide electrical driving of the at least one semiconductor chips (11), (¶ 24, II. 1-16), (Fig 1).
	It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Grassmann with Lai with the first and second inner conductive layers providing electrical driving for the semiconductor chips to benefit from providing an embedded package structure with reduced overall thickness suitable for ultra-thin electronic products (Lai, ¶ 5, II. 1-7).
Claims 8 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Grassmann in view of Lee et al (US 2020/0126924).
Regarding Claim 8, Grassmann discloses the limitations of Claim 2, however Grassmann does not discloses wherein the first and second inner conductive layers are electrically connected to components on the circuit board.
Instead Lee (In Fig 9) teaches wherein the first (112a) and second (112b) inner conductive layers are electrically connected to components (122) on the circuit board (110), (Fig 9).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Grassmann with Lee with the first and second inner conductive layers being electrically connected to components on the circuit board to benefit from reducing signal path between the first and second semiconductor chip, thereby reducing signal loss characteristics, while reducing overall thickness of the package (Lee, ¶ 63, II. 9-16).
Regarding Claim 18, Grassmann discloses the limitations of Claim 12, however Grassmann does not discloses wherein the first and second inner conductive layers are electrically connected to components on the circuit board.
Instead Lee (In Fig 9) teaches wherein the first (112a) and second (112b) inner conductive layers are electrically connected to components (122) on the circuit board (110), (Fig 9).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Grassmann with Lee with the first and second inner conductive layers being electrically connected to components on the circuit board to benefit from reducing signal path between the first and second semiconductor chip, thereby reducing signal loss characteristics, while reducing overall thickness of the package (Lee, ¶ 63, II. 9-16).            
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; Printed Circuit Board with Electronic Devices Mounted Thereon US 6,052,284, Dual Sided Board Thermal Management System US 7,477,513, Liquid Chamber Housing US 10,542,640, Assembly Including Plural Through Wafer Vias, Method of Cooling the Assembly and Method of Fabricating the Assembly US 2009/0108435. Other pertinent art made of record are on form PTO-892 notice of reference cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835                                                                                                                                                                                                        
/ZACHARY PAPE/Primary Examiner, Art Unit 2835